DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt and entry of Applicant’s Preliminary Amendment filed on 11/20/2020 is acknowledged.
Claims 1-10 have been amended.  Overall, claims 1-10 are pending in this application.
	
Priority
1.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
2.	The drawings were received on11/20/2020.  These drawings are approved.

Specification
3.	 Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

4.	The disclosure is objected to because of the following informalities as the following headings in the specification are missing: Background of the Invention, Summary of the Invention, Brief Description of the Drawing, and Detailed Description of the Invention.  Applicant is requested to insert heading to separate the various parts of the application.   Appropriate correction is required. 
5.	The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.

(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system (EFS-Web.)



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
7.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a stator element” recited in claims 1-10.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
8.	Claims 2 and 4 are objected to under 37 CFR 1.75(a) as failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention
	- Claim 2 recites the limitation "the intermediate areas" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Accordingly, the applicants are suggested to correct: claim 2, page 2, line 3, “the intermediate areas” should be changed to -- intermediate areas--. Appropriate correction is required. 
	- Claim 4 recites the limitation "the pitch" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Accordingly, the applicants are suggested to correct: claim 4, page wherein a pitch--.  Appropriate correction is required. 
9.	Claims 5-8 are objected to because of the following informalities:  
	- claim 5: page 3, line 4, “said retaining ring” should be changed to -- the axial retaining ring -- for clarity and consistency claim language.
	- claim 6: page 3, line 2, “the retaining ring” should be changed to -- the axial retaining ring -- for clarity and consistency claim language.
	- claim 7: page 3, lines 7, 8 and 10, “the retaining ring” should be changed to -- the axial retaining ring -- for clarity and consistency claim language.
	- claim 8: page 3, line 4, “the retaining ring” should be changed to -- the axial retaining ring -- for clarity and consistency claim language.
	Appropriate correction is required.


Allowable Subject Matter
10.	Claims 1-10 are allowed over the prior art of record.
11.	The following is a statement of reasons for the indication of allowable subject matter.
	Claim 1 and its dependent claims are allowable because the prior art fails to disclose or render obvious the claimed combination including the limitation directed to an elastomer liner fixed to the inner face of the reinforcement tube, wherein at least a portion of the reinforcement tube has a substantially constant thickness and said portion of the reinforcement tube is deformed such that it comprises at least a first relief pattern and a second relief pattern, the first relief pattern having the shape of a helical strip that is right-handed relative to the longitudinal axis of the reinforcement tube, the second relief pattern having the shape of a helical strip that is 
	Additionally, the claims are allowed because the prior art of record does not teach  the advantages of combining the use of the first relief pattern having the shape of a helical strip that is right-handed relative to the longitudinal axis of the reinforcement tube, the second relief pattern having the shape of a helical strip that is left-handed relative to the longitudinal axis of the reinforcement tube, the first relief pattern and the second relief pattern meeting in at least one section so that the first and second relief patterns prevent the elastomer liner from being pull off regardless of the direction of the forces applied. Accordingly, the progressive cavity pump provide a stator having an elastomer liner having greater resistance to forces (i.e.: withstanding both the axial and orthoradial forces generated during rotation of the helical rotor) as set forth in the applicants’ specification on page 2, lines 10-12 and page 5, lines 26-31.
	
Prior Art
12.	The IDS (PTO-1449) filed on Nov. 20, 2020 has been considered.  An initialized copy is attached hereto.  
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of seven patents: Smith (U.S. Patent Number 3,514,238), Belcher (U.S. Patent Number 5,145,353), Kachele (U.S. Patent Number 6,716,008), Frisch et al. (U.S. Patent Application Publication Number 20070128062A1), Kachele (U.S. Patent Application Publication Number 2007/0140882A1),Bindig et al. (U.S. Patent Application Publication Number 2015/0056092A1) and Jaeger (Publication Number EP0935072A1), each further discloses a state of the art.
Conclusion
14.	This application is in condition for allowance except for the following formal matters as set forth above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/TT/
/Theresa Trieu/Primary Examiner, Art Unit 3746